NONPRECEDENTIAL DISPOSITION 
                   To be cited only in accordance with Fed. R. App. P. 32.1 




                  United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois  60604 
 
                              Submitted December 2, 2013 
                               Decided December 9, 2013 
                                            
                                        Before 
                                            
                            DIANE P. WOOD, Chief Judge 
                                            
                            RICHARD A. POSNER, Circuit Judge 
                                            
                            ILANA DIAMOND ROVNER, Circuit Judge 
                             
 
No. 13‐2068                                        Appeal from the United States District 
                                                   Court for the Northern District of 
UNITED STATES OF AMERICA,                          Illinois, Eastern Division. 
                        Plaintiff‐Appellee,         
                                                    
        v.                                         No. 10 CR 618‐1 
                                                    
JOSHUA VIDAL,                                      Amy J. St. Eve, Judge. 
                    Defendant‐Appellant.
 
                                                    
                                          O R D E R 
 
  This is Joshua Vidal’s second appeal from the sentence he received for various drug‐
related offenses. After pleading guilty to conspiracy to possess with intent to distribute 
five kilograms or more of cocaine, attempt to possess with intent to distribute the same 
amount, attempting to rob a stash house, and possessing a firearm in furtherance of 
these crimes, Vidal received a sentence of 270 months—210 months for the drug and  
No. 13‐2068                                                                           Page 2 
 
robbery crimes, followed by a consecutive term of 60 months for the firearm crime. He 
appealed, and we found that the district court had not adequately addressed at 
sentencing Vidal’s argument for a lesser sentence because of his mental‐health 
problems, his principal argument in mitigation. Acknowledging that the district court 
had broad discretion over the ultimate sentence, and that it might even choose the same 
one, we remanded for further proceedings. United States v. Vidal, 705 F.3d 742 (7th Cir. 
2013).  
 
  On remand, the district court held a resentencing hearing on April 29, 2013, at which 
it allowed the parties to address its concern about Vidal’s extreme violence and 
potential danger to the community. It also considered a letter from Vidal’s father, and it 
allowed Vidal to speak on his own behalf. It then considered the various factors listed in 
18 U.S.C. § 3553(a). As this court had requested, it paid particular attention to Vidal’s 
mental‐health history. It explained the weight that it believed should be given to the 
expert’s report and why, notwithstanding the expert’s opinion, it found that Vidal’s 
violent background and the extensive nature of his criminal history largely outweighed 
any mitigating effect attributable to his mental health. Nevertheless, the court chose a 
lower sentence for Vidal on remand: 168 months’ imprisonment on Counts 1, 2, and 3, 
to run concurrently, and a consecutive term of 60 months on Count 4, for a total 
sentence of 228 months.  
 
  Vidal has appealed again from his new sentence, but counsel believes that the 
appeal is frivolous and has moved to withdraw under Anders v. California, 386 U.S. 738 
(1967). Accepting our invitation to respond, see Cir. R. 51(b), Vidal has filed a statement 
opposing counsel’s motion. We limit our review to the potential issues identified in 
counsel’s facially adequate brief and Vidal’s response. See United States v. Schuh, 289 
F.3d 968, 973–74 (7th Cir. 2002). 
 
  Vidal proposes three issues for review: the validity of the sentencing disparity 
between codefendants; sentencing entrapment or manipulation; and the alleged failure 
of the district court to award a reduction for his diminished capacity pursuant to U.S. 
S.G. § 5K2.13. With the exception of the third point, however, which we will assume lies 
within the scope of our remand, it is too late for him to present these arguments. They 
were not raised in his first appeal, and they have therefore been waived. See United 
States v. Husband, 312 F.3d 247, 250–51 (7th Cir. 2002).  
 
  Counsel considers whether Vidal might challenge the accuracy of the court’s 
calculation of his guidelines range or the reasonableness of his sentence, but she 
concludes that neither course holds any promise for him. We agree with that 
assessment. At his original sentencing hearing, Vidal specifically stated that he had no  
No. 13‐2068                                                                           Page 3 
 
objections to the calculations contained in his presentence investigation report, and he 
reiterated that point at the resentencing hearing. He has thus definitively waived that 
argument. As for the substantive reasonableness of the sentence, counsel points out that 
the guidelines range (including the consecutive sentence required for the firearms 
offense) was 270 to 322 months. Vidal’s sentence after the remand is 228 months, 
significantly below that range. Vidal offers no reason to think that this sentence is 
unreasonable. Nor do we see any possible procedural argument that he could raise this 
time around. As we said, Vidal has waived any argument about the correctness of the 
guidelines range, and the district court’s expanded explanation of its evaluation of the 
factors in § 3553(a) was more than adequate.  
 
  We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.